Case: 22-1643   Document: 10     Page: 1   Filed: 09/08/2022




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   EDWIN S. COOKE,
                      Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                       2022-1643
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-1221-22-0062-W-1.
                 ______________________

                        ORDER

    The petitioner having failed to pay the docketing fee
 required by Federal Circuit Rule 52(a)(1) within the time
 permitted by the rules, it is
Case: 22-1643   Document: 10   Page: 2   Filed: 09/08/2022




 2                                       COOKE V. MSPB



     ORDERED that the petition for review be, and the
 same hereby is, DISMISSED, for failure to prosecute in
 accordance with the rules.




                                FOR THE COURT

 September 8, 2022
       Date                     /s/ Peter R. Marksteiner
                                Peter R. Marksteiner
                                Clerk of Court


 ISSUED AS A MANDATE: September 8, 2022